Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1889
                        Lower Tribunal No. 19-2350
                           ________________


       American Franchise Group LLC and Juan Gervas,
                                 Petitioners,

                                     vs.

                           Philippe Gastone,
                                Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County,
Veronica Diaz, Judge.

     Wasson & Associates, Chartered, and Roy D. Wasson and Annabel C.
Majewski; Michael Lascelle, P.A., and Jeffrey S. Greenhaus, for petitioners.

     Espino Law, P.L., and Monica Espino, for respondent.


Before SCALES, HENDON, and MILLER, JJ.

     HENDON, J.

     The defendants below, American Franchise Group LLC (“American
Franchise”) and Juan Gervas (“Gervas”) (collectively, “Petitioners”), petition

this Court for a writ of certiorari, seeking to quash the trial court’s partial

summary judgment entered in favor of the plaintiff below, Philippe Gastone

(“Gastone”), as to Count I of his multi-count operative complaint based on

admissions deemed admitted, which order contains language authorizing

immediate execution—“for which sums let execution issue forthwith.”1 For

the reasons that follow, we grant the petition and quash the portion of the

partial summary judgment authorizing immediate execution.

I. Factual and Procedural Background

      Gastone filed suit against American Franchise and Gervas stemming

from Gastone’s employment. In the operative complaint, Gastone asserted

the following counts: Count I—unpaid wages against American Franchise;

Count II—minimum wage violations under section 448.110 against American

Franchise and Gervas; Count III—minimum wage violations under the Fair

Labor Standards Act against American Franchise and Gervas; Count IV—

breach of contract against American Franchise and Gervas; Count V—unjust

enrichment against American Franchise and Gervas.

      Gastone propounded requests for admissions on both American


1
 The judgment is titled, “Final Summary Judgment.” However, as it only
adjudicates Count I of the operative complaint, the judgment is a partial
summary judgment.
                                    2
Franchise and Gervas. Thereafter, American Franchise and Gervas filed

separate answers and affirmative defenses, denying material allegations.

     Gastone filed a motion to deem admissions as admitted based on

American Franchise’s and Gervas’ failure to respond to the request for

admissions within the thirty-day deadline set forth in Florida Rule of Civil

Procedure 1.370. 2   Thereafter, American Franchise and Gervas filed a

“Notice of Serving Responses to Plaintiff’s First Request for Admissions,

Response to Motion to Deem Admissions Admitted, and Motion for Relief

from Technical Admissions.” In his response, Gervas denied each request

for admission, stating that he was a stranger to the alleged transaction, and

American Franchise denied all but one request with explanations.

     A few weeks later, the trial court conducted a hearing on Gastone’s

motion to deem admissions admitted. Although the Petitioners had already

filed their separate responses to the request for admissions, the trial court

entered an order granting Gastone’s motion to deem admission admitted and

found that there was no evidence on the record that contradicts the technical



2
 In relevant part, rule 1.370 provides: “The matter is admitted unless the
party to whom the request is directed serves upon the party requesting the
admission a written answer or objection addressed to the matter within 30
days after service of the request or such shorter or longer time as the court
may allow[.]”

                                     3
admissions. Thereafter, the trial court entered an order clarifying that it was

denying the Petitioners’ motion for relief from technical admissions.

      Gastone then filed a verified motion for summary judgment, seeking a

judgment as to Count I of the operative complaint. Gastone asserted that all

matters have been admitted and there are no issues of material fact. In

opposition, the Petitioners asserted that despite the trial court’s ruling

granting the motion to deem admissions admitted, the record contains

factual opposition constituting material disputed facts, and therefore, the

motion for summary judgment must be denied.

      Following a hearing, the trial court granted the motion for summary

judgment, finding that the Petitioners failed to present any evidence

contradicting the technical admissions. Thereafter, the trial court entered a

partial summary judgment against the Petitioners, joint and severally,

awarding monetary damages to Gastone, “for which sums let execution

issue forthwith.” The trial court denied the Petitioners’ motion for rehearing,

and this petition for writ of certiorari followed.

      The Petitioners argue that the trial court departed from the essential

requirements of law by entering the partial summary judgment as to Count I

based solely on the technical admissions where the pleadings and record

evidence allegedly contradict the technical admissions and no prejudice has

                                         4
been demonstrated. We do not reach the merits of this argument, but grant

the petition for writ of certiorari and quash the portion of the partial summary

judgment authorizing immediate execution.

II. Analysis

      To obtain relief by petition for writ of certiorari, a petitioner must

“demonstrate a departure from the essential requirements of the law which

results in a material injury for which there is no adequate remedy on appeal.”

State v. Hernandez, 278 So. 3d 845, 848 (Fla. 3d DCA 2019) (quoting State

v. Styles, 962 So. 2d 1031, 1032 (Fla. 3d DCA 2007)). The requirements of

material injury for which there is no adequate remedy on appeal are

jurisdictional. Hernandez, 278 So. 3d at 848; East Ave., LLC v. Insignia

Bank, 136 So. 3d 659, 664 (Fla. 2d DCA 2014).

      In People’s Trust Insurance Co. v. Gonzalez, 46 Fla. L. Weekly D287

(Fla. 3d DCA Feb. 3, 2021), this Court treated People’s Trust notice of appeal

as a petition for writ of certiorari. The order under review granted partial

summary judgment in favor of the insured, Enrique Gonzalez, ordering

People’s Trust to pay Gonzalez monetary damages within ten days of the

date of the order. As in the instant case, the order entered in People’s Trust

left other factually related claims unresolved.

      In People’s Trust, this Court granted the petition for writ of certiorari

                                       5
and quashed the portion of the partial summary judgment that requires

payment prior to the entry of a final judgment. In doing so, this Court stated:

      Courts have consistently found that an order resolving only part
      of a civil lawsuit by requiring a party to make an interim payment
      while leaving intertwined factual matters unresolved presents the
      type of irreparable harm and departure from the essential
      requirements of the law remediable by issuance of a writ of
      certiorari. See, e.g., Team Richco, LLC v. Rapid Sec. Sols., LLC,
      290 So. 3d 629, 630 (Fla. 2d DCA 2020) (issuing writ and
      quashing partial judgment that results in “irreparable injury where
      it authorizes execution prior to entry of a final, appealable
      order”); East Ave., LLC v. Insignia Bank, 136 So. 3d 659, 665
      (Fla. 2d DCA 2014) (same).

Accordingly, we grant the petition for writ of certiorari and quash the portion

of the partial summary judgment authorizing immediate execution.

      Petition granted; portion of the partial summary judgment authorizing

immediate execution quashed.




                                      6